Citation Nr: 0216690	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  hiatal hernia.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).  

Procedural history

The veteran had active service from August 1976 to October 
1999.

The veteran was granted service connection for a hiatal 
hernia and a left knee disorder in an April 2000 rating 
decision and was awarded noncompensable disability ratings 
for each, effective November 1, 1999, the day after he 
retired.  
The veteran disagreed with the noncompensable ratings 
assigned in the April 2000 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in June 2002.  

Other issues

The Board observes that in the April 2000 rating decision, in 
addition to assigning noncompensable ratings in the issues 
listed above, the RO also issued decisions on ten other 
issues.  In May 2000, the veteran disagreed with the RO's 
decision as to six of those issues.  In addition to the 
issues listed above, the veteran also disagreed with 
noncompensable ratings assigned his service connected 
residuals of a laparoscopic cholecystectomy and his cervical 
spine disorder and a 10 percent rating assigned his 
angioneurotic edema.  However, when the veteran submitted his 
substantive appeal (VA Form 9) in June 2002, only the issues 
listed on the first page of this decision were included.  The 
veteran checked a box which reads "I an only appealing these 
issues" and then wrote the three issues listed above in his 
own hand.  Although the veteran's representative submitted 
argument on all six issues originally enumerated by the 
veteran, the Board finds his June 2002 statement as to the 
issues on appeal clear and unambiguous.  See 38 C.F.R. 
§ 20.202 (2002).  Therefore, the Board finds that no other 
issue is currently in appellate status, and accordingly no 
other issues will be addressed in this decision.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by x-ray 
evidence of arthritis and reports of pain on motion.

2.  The veteran's hiatal hernia is manifested by epigastric 
discomfort and occasional reflux, but no medical evidence of 
dysphagia, pyrosis, substernal pain, arm pain, or shoulder 
pain, and no evidence of considerable impairment of health.

3.  The veteran's erectile dysfunction is manifested by loss 
of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
veteran's service-connected  left knee disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5010, 5003 (2002).

2.  The criteria for a 10 percent disability rating for the 
veteran's service-connected hiatal hernia have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2002).

3.  The criteria for a 20 percent initial disability rating 
for the veteran's service-connected erectile dysfunction have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensable disability 
ratings for his service-connected left knee disorder, hiatal 
hernia and erectile dysfunction.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
what the evidence must show to substantiate his claims, of 
the evidence still needed from the veteran, that he was 
responsible for submitting that evidence, and that the RO 
would assist him in obtaining evidence if he provided the 
proper information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the April 200 
and March 2002 rating decisions, and by the March 2002 
statement of the case (SOC).



Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in his notice of disagreement, the veteran 
identified records from St. Johns Hospital and the Munson 
Army Hospital.  The RO sent the veteran release forms in 
August 2001 and requested that he complete forms for each of 
these providers.  The veteran returned release forms for St. 
Johns Hospital and Cushing Hospital.  The RO requested these 
records in January 2002.  In February 2002, Cushing Hospital 
returned a form stating that the veteran had never been in 
the hospital and they had no records for him.  Records from 
St. Johns Hospital were received in February 2002.  The 
veteran's service medical records were obtained in November 
1999, and these contained records from Munson Army Hospital.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his June 2002 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran has submitted statements 
and his representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Specific schedular criteria will be 
set forth where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

The veteran in essence contends that his knee disorder causes 
pain and swelling with walking.

Pertinent law and regulations

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Specific schedular criteria

The veteran's left knee disorder is currently evaluated under 
Diagnostic Codes 5257 [knee, other impairment] and 5010 
[arthritis due to trauma, substantiated by x-ray findings].

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002) [knee, other impairment of], read as follows:

Recurrent subluxation or lateral instability:
30 % severe;
20 % moderate;
10% slight.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).

Diagnostic Code 5010 refers to Diagnostic Code 5003 
[degenerative arthritis].  Diagnostic Code 5003 provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Such limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

The pertinent diagnostic codes for limitation of knee motion 
are 5260 and 5261.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002), limitation of flexion of the 
leg, read as follows: 

30% Flexion limited to 15 degrees 
20% Flexion limited to 30 degrees 
10% Flexion limited to 45 degrees 
0% Flexion limited to 60 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002), limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees 
40% Extension limited to 30 degrees 
30% Extension limited to 20 degrees 
20% Extension limited to 15 degrees 
10% Extension limited to 10 degrees 
0% Extension limited to 5 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Except as otherwise provided in the VA Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2002).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2002), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders. See VAOPGCPREC 
23-97. VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  A 
subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  

Analysis

(i.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's left knee disorder is manifested by complaints 
of pain and swelling following walking, as stated in his May 
2000 notice of disagreement, and objective findings of no 
effusion, erythema, edema, or tenderness, normal temperature, 
negative drawer, range of motion from 0 to 135 degrees, and 
x-ray evidence of degenerative changes.  Moreover, Lachman's, 
Drawer and McMurray's testing, used to evaluate the condition 
of the ligaments and meniscus of the knee, (see DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1673, 1677, 
1679), were all negative.  

The Board does not believe that Diagnostic Code 5257 is 
currently applicable with respect to the veteran's left knee 
disability.  The medical evidence, which has been 
recapitulated immediately above, is entirely negative for any 
suggestion of instability or subluxation in the left knee, 
and the veteran has not complained of such symptoms.  The 
pertinent diagnosis, confirmed by X-ray studies, is 
arthritis.  Therefore, the Board finds that the preponderance 
of the evidence is against assigning separate disability 
evaluations for both arthritis under Diagnostic Code 5003 and 
for instability under Diagnostic Code 5257.  On the basis of 
the symptoms reported by the veteran and the diagnosis 
rendered, Diagnostic Codes 5010-5003 appear to be the most 
appropriate diagnostic codes available.  

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  The veteran's service medical records show a 
surgical procedure performed on his left knee in 1993 and 
follow-up treatment until his retirement on October 31, 1999.  

Essentially, the only medical evidence of record which is 
pertinent to the period here under consideration, i.e. from 
November 1, 1999 to present, consists of the February 2000 VA 
examination report and a January 2000 x-ray.  The range of 
motion reported in February 2000 is from 0 degrees extension 
to 135 degrees flexion.  As shown in the chart above, this 
does not correspond to even a minimum compensable evaluation 
under Diagnostic Codes 5260 and 5261.  

As stated above, under Diagnostic Code 5003, where the 
measured range of motion is noncompensable, a 10 percent 
rating can be awarded for limitation of motion that is 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

The February 2000 VA examination shows no effusion, no 
erythema or edema.  There is no indication of muscle spasms 
or any other objective indication of painful motion.  The 
examiner stated that the veteran denied swelling and pain.  
However, the veteran has consistently complained of pain in 
his left knee.  In his June 2002 Form 9, he stated that he 
experiences pain everyday and requires a brace.  He also 
noted swelling and stiffness associated with extended use.  
The Board notes that, although there is little in the way of 
objective evidence of painful motion, the statements and 
contentions of the veteran are consistent with his injury, 
and in the Board view, they qualify as satisfactory evidence 
of painful motion.  

In short, because there is x-ray evidence of arthritis and 
painful motion of the knee, the benefit of the doubt will be 
afforded the veteran, and a 10 percent rating will be awarded 
for his left knee disorder.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  The veteran's claim of entitlement to an 
increased rating for his left knee disorder is accordingly 
granted.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.  The February 
2000 VA examiner's opinion found that the veteran had range 
of motion from 0 to 135 degrees and denied pain, stiffness, 
swelling, warmth, redness, locking or giving way.  Additional 
limitation of motion due to pain was not identified.  The 
examiner reported no objective clinical evidence consistent 
with significant functional loss due to weakness, fatigue or 
incoordination or lack or endurance.  The veteran has pointed 
to no manifestations of his disability which would allow for 
the assignment of additional disability under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  Moreover, as explained above, 
painful motion is a factor in assigning the 10 percent rating 
under Diagnostic Code 5003.  Accordingly, a higher disability 
evaluation on the basis of additional functional loss due to 
pain under is not warranted under 38 C.F.R. §§ 4.40, 4.45 or 
4.59.



Fenderson considerations 

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court  discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left knee disorder has not changed appreciably since he left 
service.  As noted above, the primary medical evidence of 
record consists of the February 2000 VA examination report.  
The Board can identify nothing to indicate a significant 
change in severity of the veteran's left knee disorder over 
the appeal period.  There appears to have been no 
symptomatology which would allow for the assignment of a 
disability rating higher than 10 percent at any time during 
the period here under consideration.  Based on the record, 
the Board finds that a 10 percent disability rating is 
assigned for the entire period starting November 1, 1999.   

Extraschedular rating

In the SOC dated March 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected left knee disorder.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected left knee 
disorder has resulted in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery for the left knee.  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left knee 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.






CONTINUED ON NEXT PAGE



2.  Entitlement to an increased (compensable) disability 
rating for service-connected hiatal hernia.

The veteran contends that he suffers continuous epigastric 
discomfort with occasional acid reflux and chest, arm and 
shoulder pain.

Relevant law and regulations

Specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (2002) [hiatal hernia].  Under this diagnostic code, the 
following criteria apply:

60 %  Symptoms of pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health; 

30 % Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10 % With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

Change in regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the digestive system.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, the Board notes that none of the diagnostic codes 
applicable to this case have been changed.  The provisions of 
38 C.F.R. § 4.112, concerning weight loss, are potentially 
applicable to this issue and have been changed.  However, in 
this case no weight loss has been attributed to the veteran's 
disorder of the digestive system.  In fact, the February 2000 
general physical examination showed that the veteran weighed 
230.6 pounds and had gained approximately 15 pounds over the 
previous 6 months.  Accordingly, after considering the 
matter, it is the Board's conclusion that Karnas is 
inapplicable given the circumstances of this case.   

Analysis

Assignment of diagnostic code 

As noted above, the veteran's gastrointestinal disability is 
currently rated under Diagnostic Code 7346 [hiatal hernia].

Evidence from the veteran's service records shows diagnoses 
of esophageal reflux and a hiatal hernia.  An August 1988 
upper GI examination showed no active ulcer crater; the 
duodenal bulb and duodenal sweep were within normal limits.  
An April 1996 upper GI series showed no ulceration, mass or 
localized lesion identified.  This was described as a normal 
series with no peptic ulcer disease identified.  An April 
1997 upper GI examination showed a small sliding hiatal 
hernia, but no other esophageal abnormalities.  

The veteran complained of continuous epigastric discomfort 
with occasional acid reflux in the February 2000 VA 
examination.  In the May 2000 notice of disagreement and the 
June 2002 substantive appeal, he contends that he has been 
under continuous medication for several years, that he 
suffers chronic heartburn when in a prone position, that he 
suffers reflux of acidic liquid and that he suffers chest, 
arm and shoulder discomfort and nausea.  The veteran stated 
that the chest discomfort has prompted several emergency room 
visits, as the veteran mistook it for heart trouble.  The 
diagnosis in June 2002 was a hiatal hernia.  

The medical evidence thus has occasionally indicated the 
possibility of other disorders, such as a duodenal ulcer or 
gastritis; however, these have ultimately been ruled out.  
The veteran has not suggested another diagnostic code.  
Therefore, the Board finds that Diagnostic Code 7346 [hiatal 
hernia] is the most appropriate code under which to evaluate 
the veteran's symptoms.  The veteran has not contended 
otherwise.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 10 
percent rating, but not higher.  

With reference to the criteria for the 10 and 30 percent 
evaluations, listed above, the Board notes that there is 
evidence of such symptoms as epigastric distress and 
regurgitation.  In February 2000, the VA examiner reported 
continuous epigastric discomfort and occasional acid reflux.  
These symptoms are also reported in the service medical 
records, which show treatment for complaints of epigastric 
pain and reflux.  Since there is evidence to show at least 2 
of the elements listed for the 30 percent level, of less 
severity than the considerable impairment of health 
contemplated for that level, the criteria for a 10 percent 
rating have been met.   

The Board has also considered whether a higher 30 percent 
rating is appropriate; however, the evidence does not support 
a conclusion that the veteran has symptoms reflective of 
considerable impairment of health attributable to his hiatal 
hernia, which would warrant the assignment of a 30 percent 
disability rating.  With reference to the criteria listed 
above, there is no evidence that the veteran has ever sought 
treatment complaining of substernal arm or shoulder pain.  
The veteran stated that he had these symptoms in his June 
2002 VA Form 9, but this contention has not been 
substantiated in the medical record.  Further, the veteran 
denied dysphagia and pyrosis in the February 2000 VA 
examination and there is no other medical evidence to support 
the existence of these symptoms. 

For the reasons stated, the Board finds that the evidence 
supports the assignment of a 10 percent rating for the 
veteran's hiatal hernia, but a preponderance of the evidence 
is against a showing that the veteran's hiatal hernia 
warrants an increased 30 percent rating.  To the extent 
stated, the veteran's claim of entitlement to an increased 
rating for his service-connected hiatal hernia is accordingly 
granted.

Fenderson considerations 

The medical evidence of record appears to support the 
proposition that the veteran's service-connected hiatal 
hernia has not changed appreciably since he left service.  
There appears to have been none of the symptoms which would 
allow for the assignment of a 30 percent or higher disability 
rating at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
10 percent should be assigned for the entire period.   

Extraschedular rating

With respect to this issue, the RO did not adjudicate the 
veteran's entitlement to an extraschedular rating.  The Board 
has no authority to consider an extraschedular rating in the 
first instance.  See VAOPGCPREC 6-96; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].  

In the absence of RO consideration of the matter of 
extraschedular ratings, the Board will not address the 
matter.  If the veteran wishes the RO to consider 
extraschedular ratings in the first instance, he is free to 
do so by contacting the RO and identifying any exceptional or 
unusual aspect of his gastrointestinal disability.

3.  Entitlement to an increased disability rating for 
service-connected erectile dysfunction.

The evidence indicates that the veteran suffered erectile 
dysfunction as a result of a surgical procedure.  He contends 
that he can no longer take medication to lessen the symptoms.

Analysis

Assignment of diagnostic code 

The veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2002) [prostate gland injuries, infections, hypertrophy, 
postoperative residuals.  That diagnostic code rates by 
analogy to either a voiding dysfunction or a urinary tract 
infection.  

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).  

In this case, the veteran's predominant symptom and complaint 
is an erectile dysfunction.  Under these circumstances, the 
Board finds that neither a voiding dysfunction nor a urinary 
tract infection provide closely analogous symptomatology to 
an erectile dysfunction, nor are the functions affected 
closely analogous.  It appears that the only diagnostic code 
that addresses the particular function affected by the 
veteran's disorder is Diagnostic Code 7522 [penis deformity 
with loss of erectile power].  Although these is no 
suggestion here of a deformity of the penis, see the report 
of the March 2000 VA examination, there is evidence of a 
catheterization injury which was sustained by the veteran 
during service and which forms the basis of the veteran' 
service-connected disability.  Moreover, as noted above it is 
clear that loss of erectile power is the veteran's main, 
indeed only, complaint with respect to this disability. 

The veteran has not suggested another diagnostic code and the 
Board cannot identify one more appropriate.  Therefore, the 
Board finds that Diagnostic Code 7522 [penis deformity with 
loss of erectile power] is the most appropriate code under 
which to evaluate the veteran's symptoms.

Schedular rating

Diagnostic Code 7522 provides a 20 percent rating where the 
stated criteria of deformity and loss of erectile power are 
met.  The provisions of 38 C.F.R. § 4.31 allow a zero percent 
evaluation when the required symptomatology is not shown.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 20 
percent rating.  

With reference to the criteria for a 20 percent evaluation, 
listed above, the Board notes that, although there is no 
evidence or contention as to penile deformity, the evidence 
clearly shows that the veteran suffers from an erectile 
dysfunction which has resulted in a loss of erectile power.  
Erectile dysfunction was diagnosed at the March 2000 VA 
examination, and the examiner stated "he [the veteran] has 
functional impotence."  In his May 2000 notice of 
disagreement the veteran stated that he has been provided a 
continual prescription for Viagra and that it provides him a 
semi-normal sexual function; however, the veteran complained 
of a complete loss of function when not on medication.  
Further, the veteran complained of chest pain when taking 
Viagra in the March 2000 VA examination report, and in his 
June 2002 VA Form 9, he reported that he had stopped using 
the drug on the direction of his physician.  

Therefore, the Board finds that sufficient evidence has been 
presented to show that the veteran currently suffers from 
loss of erectile power sufficient to warrant a 20 percent 
rating under Diagnostic Code 7522.  A20 percent rating is the 
maximum rating allowed under Diagnostic Code 7522; therefore, 
a higher rating is not possible under this diagnostic code.  

In short, for the reasons stated, the Board finds that the 
evidence supports the veteran's contentions, and finds that a 
20 percent rating under Diagnostic Code 7522 most closely 
approximates the level of symptomatology reported.  The 
veteran's claim of entitlement to an increased rating for his 
erectile dysfunction is accordingly granted.

Fenderson considerations 

The medical evidence of record appears to support the 
proposition that the veteran's service-connected erectile 
dysfunction has not changed appreciably since he left 
service.  The first evidence of use of Viagra use was in 
October 1998, prior to the period subject to this appeal.  
The veteran has been awarded the maximum 20 percent 
disability rating under Diagnostic Code 7522, and the 
evidence indicates that this rating was warranted throughout 
the appeal period. 

Extraschedular rating

With respect to this issue, the RO did not adjudicate the 
veteran's entitlement to an extraschedular rating.  As 
discussed above in connection with the hiatal hernia issue, 
the Board has no authority to consider an extraschedular 
rating in the first instance.  See VAOPGCPREC 6-96.  In the 
absence of RO consideration of the matter of an 
extraschedular rating, the Board will not address the matter. 





ORDER

Entitlement to a 10 percent disability rating for the 
veteran's left knee disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating for the 
veteran's hiatal hernia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an 20 percent disability rating for the 
veteran's erectile dysfunction is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

